                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 CHRISTOPHER TODD WILLIAMS,

                       Plaintiff,

                       v.                           CAUSE NO.: 3:19-CV-612-JD-MGG

 MARSHALL COUNTY JAIL,

                       Defendant.

                                    OPINION AND ORDER

       Christopher Todd Williams, a prisoner without a lawyer, filed a complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant

to 28 U.S.C. § 1915A, this court must review the complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim, or seeks monetary relief against a defendant

who is immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a

plaintiff must allege: (1) that defendants deprived him of a federal constitutional right;

and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667,

670 (7th Cir. 2006).

       In the complaint, Williams alleges that, at the Marshall County Jail, he has been

subjected to a scabies infection, a broken toilet, and standing water in his cell. In

evaluating an Eighth Amendment conditions of confinement claim, the court conducts

both an objective and a subjective inquiry. Farmer v. Brennan, 511 U.S. 825, 834 (1994).
The objective prong asks whether the alleged deprivation is “sufficiently serious” so

that “a prison official’s act results in the denial of the minimal civilized measure of life’s

necessities.” Id. Inmates are entitled to be provided with adequate food, clothing,

shelter, bedding, hygiene materials, and sanitation. Knight v. Wiseman, 590 F.3d 458, 463

(7th Cir. 2009); Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir. 2006). However, “the

Constitution does not mandate comfortable prisons,” Rhodes v. Chapman, 452 U.S. 337,

349 (1981), and inmates cannot expect the “amenities, conveniences, and services of a

good hotel.” Harris v. Fleming, 839 F.2d 1232, 1235 (7th Cir. 1988); see also Rice ex rel. Rice

v. Corr. Med. Servs., 675 F.3d 650 (7th Cir. 2012) (“Prison conditions may be harsh and

uncomfortable without violating the Eighth Amendment’s prohibition against cruel and

unusual punishment.”). While Williams may be able to assert a valid Eighth

Amendment claim, he has named only the Marshall County Jail as a defendant. Though

the Marshall County Jail is where these events occurred, the jail is a building, not an

individual or even a policy-making unit of government that can be sued pursuant to 42

U.S.C. § 1983. See Sow v. Fortville Police Dep’t, 636 F.3d 293, 300 (7th Cir. 2011). Therefore,

Williams may not proceed on this complaint.

       Nevertheless, Williams may file an amended complaint. See Luevano v. Wal-Mart,

722 F.3d 1014 (7th Cir. 2013). If he chooses to file an amended complaint, he should use

the court’s approved form and must put the case number of this case on it, which is on

the first page of this order. He must describe his interactions with each individual

defendant in detail, including names, dates, location, and explain how each defendant

was responsible for harming him.


                                               2
       Additionally, Williams has not resolved his filing fee status. To proceed with this

case, Williams must either immediately pay the $400.00 filing fee in full or file a motion

for leave to proceed in forma pauperis. If he chooses to file a motion for leave to

proceed in forma pauperis, he should use this court’s form motion and file it with his

trust fund ledgers for the last six months attached. Williams states that the jail officials

will not assist inmates with their in forma pauperis motions. If Williams is unable to

obtain assistance from jail officials, the court will accept his representations as to his

current balance and how much money he has received during the last six months.

       For these reasons, the court:

       (1) GRANTS Christopher Todd Williams until September 20, 2019, to file an

amended complaint and to resolve his filing fee status; and

       (2) CAUTIONS Christopher Todd Williams that, if he does not respond by that

deadline, this case will be dismissed without further notice.

       SO ORDERED on August 19, 2019

                                                       /s/ JON E. DEGUILIO
                                                   JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              3
